Citation Nr: 1827943	
Decision Date: 05/07/18    Archive Date: 05/18/18

DOCKET NO.  	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Whether the Veteran's request for waiver of recovery of an overpayment of Department of Veterans Affairs (VA) compensation benefits in the amount of $17,719.37 was timely.

2.  Entitlement to waiver of recovery of an overpayment of VA benefits in the amount of $17,719.37.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from July 1977 to July 1980, from December 1990 to July 1991, from February 2003 to May 2004, from September 2007 to March 2008 and from October 2010 to December 20, 2014.

This matter came before the Board of Veterans' Appeals (Board) from n August 2012 decision by the Committee on Waivers and Compromises (Committee) of the Milwaukee, Wisconsin Regional Office (RO).  The case was received at the Board from the Seattle, Washington, RO.

The issue of entitlement to waiver of recovery of an overpayment of VA benefits in the amount of $17,719.37 is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In July 2011, September 2011, and December 2011 letters, the Veteran was notified of three overpayments which total $17,719.37; the Veteran was on active duty when the letters were issued.

2.  The Veteran has timely applied for a waiver of the recovery of the debt.


CONCLUSION OF LAW

The Veteran timely requested a waiver of recovery of an overpayment of VA benefits, calculated in the amount of $17,719.37.  38 U.S.C. § 5302 (a) (2012); 38 C.F.R. §§ 1.963 (b), 3.1(q) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA) does not apply in this case, given the nature of the issues on appeal.  See e.g. Reyes v. Nicholson, 21 Vet. App. 370 (2007) (holding that the provisions of 38 U.S.C. § 5103 (a) do not apply to claims for relief under Chapter 53 of Title 38 of the United States Code, pertaining to waiver of recovery of overpayments, which includes the validity of the debt); see also Schaper v. Derwinski, 1 Vet. App. 430 (1991) (challenging validity of debt).

Three overpayments were created in this case due to the retroactive adjustment of drill pay.  The Veteran was notified in July 2011 ($3,800.13), September 2011 ($10,342.57), and December 2011 ($3,576.67) letters.  

The electronic file contains a letter pertaining to the first overpayment which was issued by VA's Debt Management Center (DMC) located in St. Paul, Minnesota.  The letter stated that the Veteran could request a waiver of the debt.  In that regard, he was referred to an enclosed document entitled, Notice of Rights and Obligations.  The instructions referred to the time limit for requesting a waiver, which was 180 days.  The other two letters from the DMC are not located in the electronic record.  However, the letters notifying the Veteran of the reductions indicated that he had one year to make an appeal.  

In March 2012, the Veteran contacted VA via telephone to request an audit of his account which he was then issued.  In a statement dated in June 2012, he requested a waiver of the recovery of the debt.  At that time, the Veteran explained that he was on active duty and was not located at his address when the notices of the debts were issued to him and his wife received the letters, but she did not convey that he had 180 days to request a waiver.

In August 2012, the Committee determined that the Veteran had not timely requested consideration of a waiver of the debts at issue.

Statutory and regulatory provisions provide that an application for waiver of recovery of an overpayment of any benefit submitted on or after April 1, 1983 will be considered only if received within 180 days following the date of VA's notice of the indebtedness and of the right to request a waiver. The 180-day period may be extended if the individual requesting the waiver demonstrates that, as a result of an error by either the VA or the postal authorities, or due to other circumstances beyond the debtor's control, there was a delay in such individual's receipt of the notification of indebtedness beyond the time customarily required for mailing (including forwarding).  38 U.S.C. § 5302; 38 C.F.R. § 1.963 (b)(2). 

The Veteran's most recent DD Form 214 reflects that the Veteran was on active duty from October 2010 to December 20, 2014.  This document also shows that the Veteran was located out of his home State.  The Board finds that given the Veteran's active duty status and the possible confusion of the letters advising him (as read by his wife) that he had one year to appeal his claims, the Board finds that the request for a waiver of the overpayment in total of $17,719.37 was timely.


ORDER

The request for waiver of recovery of an overpayment of VA benefits in the amount of $17,719.37 was timely filed.  To this extent, the appeal is granted.


REMAND

Due to the Board's above grant, the issue of waiver of recovery of an overpayment of VA benefits in the amount of $17,719.37 must now be adjudicated by the RO. 

Accordingly, this case is REMANDED for the following: 

Adjudicate the issue of waiver of recovery of an overpayment of VA improved pension benefits in the amount of $17,719.37, undertaking such development as is necessary in order to adjudicate the issue, and addressing the specific contentions raised by the Veteran.  If the determination is adverse to him, notify him of the determination and of his appellate rights, including the need to file a notice of disagreement and, following issuance of a statement of the case, a substantive appeal within an appropriate period of time in order to assure appellate review of this claim.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


